         Case 20-50133-grs           Doc 1    Filed 01/24/20 Entered 01/24/20 14:49:41       Desc Main
                                               Document     Page 1 of 4



  Eastern                          Kentucky
                                                       11




                                                                            Be as complete and accurate as possible.
more space is needed, attach



          Identify




                               ✔

          Identify


                               GenCanna Global USA, Inc.


                               GenCanna, GenCanna Global USA Incorporated




                               ✔




                               321 Venable Rd, Ste 2




                               Winchester                   KY   40391




                               Clark
Case 20-50133-grs     Doc 1            Filed 01/24/20 Entered 01/24/20 14:49:41   Desc Main
                                        Document     Page 2 of 4
 GenCanna Global USA, Inc.



                 gencanna.com


                 ✔




                 ✔



                 ✔


                       District




                 ✔




                                  is




                 ✔
     Case 20-50133-grs           Doc 1   Filed 01/24/20 Entered 01/24/20 14:49:41              Desc Main
                                          Document     Page 3 of 4
         GenCanna Global USA, Inc.




                           Pinnacle, Inc.                           undersecured                        >$16,750

                            Crawford Sales, Inc.                    undersecured                        >$16,750

                            Integrity / Architecture, PLLC          undersecured/partially waived        >$16,750

                                                                                                         >$50,250




     Request      Relief




Pinnacle, Inc.                                               Laura Day DelCotto


P.O. Box 352                                                 DelCotto Law Group PLLC

Benton                           KY         42025            200 North Upper Street

                                                             Lexington                    KY          40507


Dennis W. Smith                                                          859-231-5800       ldelcotto@dlgfirm.com

P.O. Box 352                                                             81763

Benton                       KY             42025                        Kentucky



          01/24/2020
                                                             /s/ Laura Day DelCotto

/s/ Dennis W. Smith, President
                                                                         01/24/2020
     Case 20-50133-grs           Doc 1       Filed 01/24/20 Entered 01/24/20 14:49:41       Desc Main
                                              Document     Page 4 of 4
        GenCanna Global USA, Inc.




Crawford Sales, Inc.                                        Laura Day DelCotto

                                                            DelCotto Law Group PLLC
c/o One Main Street, Suite 201

Evansville                       IN            47708        200 North Upper Street

                                                            Lexington                  KY          40507

                                                                        859-231-5800    ldelcotto@dlgfirm.com

                                                                        81763

                                                                        Kentucky




            01/24/2020                                      /s/ Laura Day DelCotto


/s/ Gerald C. Gustafson, President                                      01/24/2020




Integrity / Architecture, PLLC                              Laura Day DelCotto

2414 Palumbo Drive, Suite 125                               DelCotto Law Group PLLC


Lexington                        KY           40509          200 North Upper Street

                                                            Lexington                  KY          40507

                                                                        859-231-5800    ldelcotto@dlgfirm.com
Aaron Bivens

                                                                        81763
2414 Palumbo Drive, Suite 125
                                                                        Kentucky
Lexington                        KY            40509



          01/24/2020                                         /s/ Laura Day DelCotto


/s/ Aaron Bivens, AIA, Principal Architect                              01/24/2020
